                                     Case 5:19-cv-02464-DSF-KK Document 14 Filed 04/02/20 Page 1 of 3 Page ID #:41




                                     1    Babak Hashemi, Esq. (State Bar No. 263494)
                                          LAW OFFICES OF BABAK HASHEMI, ESQ.
                                     2    20062 SW Birch Street, Ste. 200
                                     3    Newport Beach, CA 92660
                                          Office: (949)464-8529
                                     4    BabakHashemiLaw@gmail.com
                                     5    Attorney for Plaintiff: JAMES RUTHERFORD
                                     6
                                     7                         UNITED STATES DISTRICT COURT
                                     8                        CENTRAL DISTRICT OF CALIFORNIA
                                     9
                                     10
                                                                                       CASE No: 5:19-cv-02464-DSF-KK
                                     11    JAMES RUTHERFORD, an

                                     12    individual,                                 NOTICE OF VOLUNTARY
                                                                                       DISMISSAL, WITH PREJUDICE
                                     13                                                PURSUANT TO FED. R. CIV. P.
                                                              Plaintiff,               41(a)(1)(A)(i)
                                     14
                                           v.
                                     15
                                     16    RYU REAL ESTATE HOLDINGS,
                                           LP, a California limited partnership;
                                     17    and DOES 1-10, inclusive,
                                     18
                                                         Defendants.
                                     19
LAW OFFICES OF BABAK HASHEMI, ESQ.

 NEWPORT BEACH, CALIFORNIA 92660




                                     20
   20062 SW BIRCH ST., STE. 200




                                     21         TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                                     22   COUNSEL OF RECORD:
                                     23         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
                                     24   Plaintiff, JAMES RUTHERFORD (“Plaintiff”) requests that this Court enter a
                                     25   dismissal with prejudice of Plaintiff’s Complaint in the above-entitled action. Plaintiff
                                     26   has reached a full and final confidential settlement with Defendant and have agreed
                                     27   that each party shall bear his, their or its own costs and attorneys’ expenses. Defendant
                                     28                                                                     Case No. 5:19-cv-02464
                                                                                   1
                                          NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)
                                     Case 5:19-cv-02464-DSF-KK Document 14 Filed 04/02/20 Page 2 of 3 Page ID #:42




                                     1    has not filed an answer to Plaintiff’s Complaint and no cross-claims have been
                                     2    advanced by Defendant, either individually or collectively.
                                     3
                                     4    Respectfully Submitted.
                                     5
                                     6    Dated: April 2, 2020             LAW OFFICES OF BABAK HASHEMI, ESQ.
                                     7
                                     8                                     By:     /s/ Babak Hashemi
                                                                                  Babak Hashemi, Esq.
                                     9                                            Attorney for Plaintiff
                                     10
                                     11
                                     12
                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
LAW OFFICES OF BABAK HASHEMI, ESQ.

 NEWPORT BEACH, CALIFORNIA 92660




                                     20
   20062 SW BIRCH ST., STE. 200




                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28                                                                     Case No. 5:19-cv-02464
                                                                                   2
                                          NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)
Case 5:19-cv-02464-DSF-KK Document 14 Filed 04/02/20 Page 3 of 3 Page ID #:43




1                           CERTIFICATE OF SERVICE
2          I certify that on April 2, 2020, I electronically filed the foregoing
3    document with the Clerk of the Court using CM/ECF. I also certify that the
4    foregoing document is being served this day on Defendant’s representative in
5    this action via email transmission and via transmission of Electronic Filing
6    generated by CM/ECF.
7
8    DATED: April 2, 2020              LAW OFFICES OF BABAK HASHEMI

9                                      By: /s/Babak Hashemi
                                         Babak Hashemi, Esq.
10
                                         Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
